Citation Nr: 0415209	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right knee replacement, currently rated as 30 percent 
disabling.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a disability of the liver. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945, and from March 1946 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In reference to the veteran's claim seeking entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the veteran sought treatment through a VA medical 
center in Florida.  As a part of that treatment, a stent was 
introduced to the bile duct.  This was reportedly 
accomplished because the veteran's testing results showed 
elevated liver enzymes, "gallstones" and post-hepatic 
biliary obstruction.  Shortly after this stent was surgically 
implanted into the veteran, he sought emergency treatment at 
a private medical facility in Columbus, Ohio.  The veteran 
was admitted to the hospital with sepsis with a high 
suspicion of biliary sepsis.  Tests were accomplished and it 
was determined that surgical intervention was required for 
the removal of the stent because there was a fear that the 
stent might be partially occluding his system.  He underwent 
a cholecystectomy, common duct exploration, and liver biopsy.  
The liver biopsy revealed abscess with marked cholangitis, 
hepatisis, organizing fibrosis, and possibly cirrhosis.  The 
gallbladder showed acute and chronic cholecystitis with 
cholelithiasas with a cystic duct lymph node with reactive 
changes.  

The veteran now comes before the VA claiming that the 
treatment he received by the VA medical center in Florida was 
faulty.  Specifically, he maintains that the resulting 
cholecystectomy and the resulting diagnoses were not the 
natural progression of a disease or disability but instead 
were caused by the treatment, or mistreatment, he received at 
the VA medical center.

Per the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).   

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(a).

Upon review of the claims folder, the Board notes that the 
veteran's statement of the case (SOC) and a letter provided 
to the veteran in May 2003 reflect either a direct or 
indirect reference to the VCAA.  However, neither one of the 
documents specifically notify the veteran of the specific 
evidence he must provide in order prevail with his request 
for benefits.  Also, neither document specifically informs 
the veteran of any evidence that might not be of record but 
which may assist the VA in processing his claim.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

With respect to the veteran's claim pursuant to the 
provisions 38 U.S.C.A. § 1151, where a veteran has suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Brown v. Gardner, 
115 S. Ct. 552 (1994),  which held that no showing of 
negligence is necessary for recovery under section 1151.  
However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the code provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claim in June 1999.  Thus, the 
provisions of 38 U.S.C.A. 
§ 1151 applicable to claims filed after October 1, 1997 
apply.  A claimant must show fault or negligence in medical 
treatment.  Specifically, the veteran must show that he 
suffered from an additional disability, which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the veteran must show 
that he suffered from additional disability which was caused 
by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.

The veteran alleges that because of surgical treatment he 
received at the VA West Palm Beach facility, he is entitled 
to compensation under 38 U.S.C.A. § 1151 for disabilities of 
the liver.  The Board finds that a remand with regard to this 
claim is required because the VA has a duty to provide a VA 
medical examination or obtain a medical opinion when 
necessary for an adequate determination.  Specifically, the 
VA must obtain a recent VA examination that chronicles the 
history of any liver disability from which the veteran may 
now suffer.  Said examination is also necessary for the 
purpose of determining what disability or disabilities of the 
liver the veteran now experiences.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
fulfillment of the statutory duty to assist includes 
providing an additional VA examination by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Thus, the claim is remanded for the purpose 
of obtaining additional medical information that would 
provide an answer to the veteran's contentions with respect 
to the 38 U.S.C.A. § 1151 claim.  Specifically, the VA has a 
responsibility to obtain a medical opinion as to the etiology 
(versus a diagnosis coupled with an observation) of the 
claimed liver disorder.  The examiner must determine whether 
the veteran now suffers from the various claimed 
disabilities, and if he does, whether the diagnosed 
disabilities are related to the treatment he received while a 
patient of the VA.  

Additionally, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The record reflects that the veteran 
has not undergone an examination of the right knee since 
December 1999, and that when that examination was 
accomplished, the veteran was still reeling from the effects 
of his liver condition.  As such, the examination did not 
address the severity of the service-connected right knee 
disability separate and apart from any other disability from 
which he was, or now is, suffering therefrom.  The Board 
notes that the examinations do not appear to have 
sufficiently complied with the requirements delineated by the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
review of the examination reports do not show that the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination, were sufficiently considered 
as to the veteran's service-connected right knee disability.  
A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment so that 
the decision will be a fully informed one should be 
accomplished in regards to this claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues on 
appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2001 to the present) received 
for the disabilities listed on the front 
page of this action, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
of the right knee.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand and 
should review the veteran's medical 
history prior to conducting the 
examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the knee along with any other 
manifestations and symptoms produced by 
the disability.  The veteran's right knee 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Comments should also be provided 
concerning any scarring or nerve 
involvement.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  The RO must schedule the veteran for 
an examination by an appropriate 
specialist, who has not previously been 
involved in the veteran's care, for an 
opinion as to the nature and extent of 
any "additional disability" 
attributable to the introduction of an 
internal stent in May 1999.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file with associated treatment records 
and this remand must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.

The specialist is requested to review all 
pertinent government and private medical 
treatment and examination records in the 
veteran's claims file, and after a 
thorough clinical examination, offer 
opinions as to:  the nature of any liver 
disorders prior to the May 1999 surgery 
and whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran suffered any additional 
disability as a result of VA medical 
treatment/surgery.  If the examiner 
determines that VA treatment/surgery 
caused additional disability to the 
veteran's liver, then the examiner should 
offer opinions on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
to the veteran's liver and whether there 
was fault on VA's part.  The regulations 
require a showing not only that the VA 
treatment in question resulted in 
additional disability but also that the 
proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical or surgical 
treatment, or that the proximate cause of 
additional disability was an event which 
was not reasonably foreseeable.  
Additional disability may be viewed as 
occurring "as a result of" the VA 
treatment only if a physician exercising 
the degree of skill and care ordinarily 
required of the medical profession 
reasonably should have diagnosed the 
condition and rendered treatment, which 
probably would have avoided the resulting 
disability.  Compensation is not paid for 
the continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith. 

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
further testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

After the above requested action has been completed, the RO 
should readjudicate the  appellant's claims.  If the benefits 
sought on appeal remain denied, a supplemental statement of 
the case should be furnished to the appellant, and he should 
be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is contacted by the RO.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
clarifying medical evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



